DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1, 4-6, 8, 11-13, 15, and 18-19, amended on 7/13/2021, are acknowledged by the examiner. 
   

Response to Arguments 
Presented arguments with respect to claims 1, 8, 15, and their dependent claims have been fully considered, but some are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. Examiner addresses the main arguments of the applicant as below.  
Summary of Arguments: Regarding independent claims, in order to overcome the 35 U.S.C. 103 rejections, the applicant amended independent claims with “generating one or more counting zones” and “refining at least one bound of the one or more counting zones”, then argued that “The portions of MOSHE cited in the Office Action as relevant to the features quoted above describe "smartphones having varying geometric target patterns displayed thereupon for calibration purposes." The amended claims require both "generating" and "refining' a "counting zone." Applicant's specification recites that "counting zones ... are indicative of areas in which individual traffic is to be counted." MOSHE's "smartphones having varying geometric target patterns displayed thereupon" are not "counting zone[s]." Further, MOSHE contains no disclosure for either "generating' or "refining' a "counting zone[]" [Paragraph 6 on page 8 of the Remarks].

The examiner respectfully disagrees with the applicant’s arguments.  As it is discussed in the 35 U.S.C. 112(a) rejections, the application’s specification only mentions “counting zone” seven times in in paragraphs [0018, 0022, 0028, and 0030]; however, there is nowhere in the specification that teaches “generating one or more counting zones”.  As a result, the claim limitation “generating one or more counting zones” is a new matter, which is not described in the defined zones [0035].   However, there is nowhere in the specification that teaches “receiving input indicative of one or more refinements to at least one bound of the counting zones from the mobile device”.  Moreover, the limitation “bound of the counting zones “ is not mentioned in the original filed.  As a result, the claim limitation “receiving input indicative of one or more refinements to at least one bound of the counting zones from the mobile device” is a new matter, which is not described in the application as originally filed. 

Since both amendments for independent claims, related to “counting zones”, are new matters, therefore the applicant’s arguments emphasized on the “counting” of the “generating one or more counting zones” and “refinements to at least one bound of the counting zones” are not relevant.   As a result, the applicant’s arguments are not persuasive.  Accordingly, the examiner respectfully maintains the rejections and applicability of the art used.

Regarding dependent claims, the applicant argued that “Each of the dependent claims depends directly or indirectly from one of the independent claims discussed above. Accordingly, for at least the reasons discussed above with respect to the amended independent claims, Applicant submits that the remaining dependent claims are likewise patentable over the cited documents.” [Paragraph 5 on page 9 of the Remarks].
As it was discussed in the response for the independent claims, the applicant’s arguments related to the “counting zone” for the independent claims are not persuasive.  The rejections for the independent claims are maintained; hence the rejections for the dependent claims are also maintained.


Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended independent claims 1, 8, and 15 include an amended limitation “generating one or more counting zones”. It is noted that “counting zone” is mentioned seven times in the specification in paragraphs [0018, 0022, 0028, 0030].  However, there is nowhere in the specification that teaches “generating one or more counting zones”.  As a result, the claim limitation “generating one or more counting zones” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  Since the application specification does not support “generating one or more counting zones”, in this Office action the word “counting” in the amended limitation “generating one or more counting zones” is not considered to have any patentable weight.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended independent claims 1 and 8 include an amended limitation “refining at least one bound of the one or more counting zones”. It is noted that the word “bound”, as a noun, has never been mentioned in the specification.  Likewise, bound of the one or more counting zones”.  As a result, the claim limitation “refining at least one bound of the one or more counting zones” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  Since the application specification does not support “bound of the one or more counting zones”, in this Office action, the words “bound” and “counting” in the amended limitation “refining at least one bound of the one or more counting zones” are not considered to have any patentable weight.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include an amended limitation “receiving input indicative of one or more refinements to at least one bound of the counting zones from the mobile device”. It is noted that the specification discusses receiving input indicative of one or more refinements to the defined zones [0035].   However, there is nowhere in the specification that teaches “receiving input indicative of one or more refinements to at least one bound of the counting zones from the mobile device”.  As a result, the claim limitation “receiving input indicative of one or more refinements to at least one bound of the counting zones from the mobile device” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  Since the application specification does not support “bound of the one or more counting zones”, in this Office action, the words “bound” and “counting” in the amended limitation “receiving input indicative of one or more refinements to at least one bound of the counting zones from the mobile device” are not considered to have any patentable weight.
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 6, 8-10, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe et al.  (US Patent 10,593,064 B1), (“Moshe”), in view of Whiting et al. (US Patent 9,805,474 B2), (“Whiting”).
Regarding claim 1, Moshe meets the claim limitations as follow.
A computer-implemented method for calibrating a device (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11] having a stereoscopic camera (i.e. a stereo type depth camera system) [Moshe: col. 19, line 30], the method (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11] comprising: calibrating the stereoscopic camera ((i.e. dynamic depth camera calibration) [Moshe: col. 2, line 11]; (i.e. the calibration application to improve depth determination by a passive stereo type depth camera system) [Moshe: col. 15, line 38-39]) using a target displayed on a mobile device ((i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]; (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B]); generating ((i.e. capture) [Moshe: col. 16, line 37]; (i.e. generate) [Moshe: col. 16, line 48]) one or more counting zones each defining an area in a field of view of the calibrated stereoscopic camera ((i.e. shapes and objects of a known size, dimension, and arrangement are provided at the display screen for capture by the depth camera's imager either in infrared or visible light, depending on the particular implementation of the calibration procedure) [Moshe: col. 9, line 4-8; Fig. 2A]; (i.e. Once captured, the depth camera models the imaged pattern 310 within a 3D space for subsequent comparison with the modeled pattern 315) [Moshe: col. 10, line 2-4]; (i.e. the depth camera program may instruct the user to capture the same image from multiple varying distances and at multiple varying view-angles) [Moshe: col. 7, line 11-13];  – Note: As it is discussed in the USC 112(a) rejection, the word “counting” in the amended limitation “generating one or more counting zones” has no patentable weight. In addition, the claim further defines a zone as “an area in the field of view of the calibrated stereoscopic camera”.  Moshes discloses this limitation. For example any portion of a captured image by the stereo type depth camera, such as a 3D space, or a whole captured image, can be a zone; (i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]); and refining ((i.e. improve) [Moshe: col. 10, line 25]; (i.e. perform various operations such as projecting, capturing, adjusting, outputting, decoding, triangulating,
normalizing, controlling, analyzing, collecting, monitoring, executing, presenting, interfacing, receiving, processing, determining, triggering, displaying, etc., in pursuance of the systems and methods as described herein.) [Moshe: col. 11, line 1-5]) at least one bound of the one or more counting zones based on input provided by the mobile device ((i.e. The input can be part of direct user interaction, as well as providing environmental input to the tablet computing device or smartphone) [Moshe: col. 12, line 59-62]; (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B] - Note: As it is discussed in the USC 112(a) rejection, the word “bound” in the amended limitation “at least one bound of the one or more counting zones” has no patentable weight since it has no specification support).  
Moshe does not explicitly disclose the following claim limitations (Emphasis added).
A computer-implemented method for calibrating a device having a stereoscopic camera, the method comprising: calibrating the stereoscopic camera using a target displayed on a mobile device; generating one or more counting zones each defining an area in a field of view of the calibrated stereoscopic camera; and refining at least one bound of the one or more counting zones based on input provided by the mobile device.  
However, in the same field of endeavor Whiting further discloses the claim limitations and deficient claim limitation as follows:
generating one or more counting zones (i.e. At least some of these data processing components 140 are configured to generate output data 180 that may take many different forms. Output data 180 may include of a pedestrian count, generated by the counting component 147 according to one or more embodiments of the present invention. Output data 180 may also include a calibrated pedestrian speed, generated by the speed calibration component 145 according to another embodiment of the present invention. Output data 180 may further include an alarm indicated an incident detected in a pedestrian area 104, generated by the incident detection component 146 according to still another embodiment of the present invention. Output data 180 may also be provided for additional analytics and processing in one or more third party or external applications 190. These may include a traffic management tool 191, a zone and lane analysis component 192, a traffic management system 193, and a signal controller 194) [Whiting: col. 5, line 19-35] each defining an area in a field of view (i.e. Pedestrian detection and counting for traffic intersection control analyzes characteristics of a field of view of a traffic detection zone to determine a location and size of a pedestrian area, and applies protocols for evaluating pixel content in the field of view to identify individual pedestrians. The location and size of a pedestrian area is determined based either on locations of vehicle and bicycle detection areas or on movement of various objects within the field of view) [Whiting: Abstract]; (i.e. In another embodiment, the pedestrian zone identification component 143 applies an object movement analysis 162 that determines the pedestrian detection zone 104 based on movement of various objects within the field of view 112, such as vehicles, bicycles, and other pedestrians 102. This analysis 162 does not rely upon any other data, such as the locations of vehicle and bicycle detection zones 105 in the field of view 112, or user drawing of such zones 105) [Whiting: col. 6, line 9-16]  ((i.e. Additionally, by analyzing the motion strength and frequency of activity of each pixel, the pedestrian zone 35 identification component 143 obtains accumulated tracks 106 of moving objects 107 in the field of view 112. This enables refining the boundary of pedestrian detection zone 104, as well as other detection zones 105. The object movement analysis 162 therefore accomplishes defining a pedestrian detection zone 104 by ascertaining a region of interest 103 in the field of view 112 for pedestrian tracks 108) [Whiting: col. 6, line 33-42]; (i.e. analysis of image pixel activity of these moving objects allows the present invention to calculate a pedestrian detection zone) [Whiting: col. 3, line 18-20-42]) based on input provided by the mobile device ((i.e. ingesting input data representing the field of view of the traffic detection zone at the roadway intersection and traffic signal timing information for the roadway intersection, the input data representing the field of view of the traffic detection zone at the roadway intersection captured by one or more sensors in or near a traffic intersection that include at least one of video cameras, a radar system, and a magnetometer) [Whiting: col. 20, line 50-57]; (i.e. Exemplary hardware that can be used for the present invention includes computers, handheld devices, telephones ( e.g., cellular, Internet enabled, digital, analog, hybrids, and others), and other such hardware. Some of these devices include processors (e.g., a single or multiple microprocessors or general processing units), memory, nonvolatile storage, input devices, and output devices.) [Whiting: col. 15, line 24-31]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe with Whiting to program the system to refine one or more zones which defines an area of a field-of-view such as the pedestrian detection zone as well as other detection zones.  
Therefore, the combination of Moshe with Whiting will enable the system to improve counting accuracy [Whiting: col. 8, line 19-23]. 

Regarding claim 2, Moshe meets the claim limitations as set forth in claim 1.Moshe further meets the claim limitations as follow.
The method of claim 1 (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11], wherein calibrating the stereoscopic camera comprises (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11]: detecting (i.e. detect) [Moshe: col. 7, line 16], via the stereoscopic camera (i.e. At block 192, the depth camera program then applies two-dimensional (2D) image processing to detect the expected geometrical pattern in the captured one or more images of the geometric object) [Moshe: col. 7, line 15-18], the target (i.e. detect the expected geometrical pattern) [Moshe: col. 7, line 16-18]; generating (i.e. generate) [Moshe: col. 16, line 48] one or more configuration parameters ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. processing to the depth camera's parameters using the geometrical pattern from the geometric object) [Moshe: col. 7, line 20-11]) based on a position of the target relative to the stereoscopic camera ((i.e. According to another embodiment of the method, responding based on the messages transmitted from the depth camera includes at least one of: displaying, via the screen of the smartphone, a different calibration image; prompting, via the calibration application, a user to reposition the smartphone at a greater or lesser distance from the depth camera; or prompting, via the calibration application, the user to reposition the smartphone at a different view-angle relative to the depth camera) [Moshe: col. 17, line 51-59]; (i.e. At block 194, the depth camera program then applies optimization processing to the depth camera's parameters using the geometrical pattern from the geometric object unprojected into 3D space. For instance, optimizing the depth camera's parameters utilizing the dimensions of the geometrical pattern, such as the width of the stripes of a displayed calibration image. At block 196, the depth camera program determines, via the optimization processing, a delta between geometrical pattern ground truth dimensions against the un-projected geometrical pattern dimensions captured by the depth camera from the displayed geometric object of the calibration image) [Moshe: col. 7, line 19-31]); and calibrating the stereoscopic camera according to the configuration parameters ((i.e. calibrating, via the calibration program executing at the depth camera, the depth camera based on the known size of the objects of the captured calibration image.) [Moshe: col. 17, line 4-6]; (i.e. FIG. 2A illustrates exemplary smartphones 215 and 220 having varying geometric target patterns 210 and 225 displayed thereupon for calibration 201 purposes in accordance with described embodiments) [Moshe: col. 7, line 32-35]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]; (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B]).   

Regarding claim 3, Moshe meets the claim limitations as set forth in claim 2.Moshe further meets the claim limitations as follow.
The method of claim 2 (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11], wherein the configuration parameters include information representative ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. processing to the depth camera's parameters using the geometrical pattern from the geometric object) [Moshe: col. 7, line 20-11])  of at least one of the following: a distance of the target from the stereoscopic camera (i.e. the smartphone to prompt a user to reposition the smartphone at a greater or lesser distance from the depth camera; or the smartphone to prompt a user to reposition the smartphone at a different view-angle relative to the depth camera.) [Moshe: col. 16, line 27-31], a lighting of the target relative to the stereoscopic camera (i.e. the imager of the depth camera includes an infrared (IR) detector; and in which the imager of the depth camera to capture the objects of the coded image pattern includes the depth camera detecting the objects in the infrared light range) [Moshe: col. 15, line 60-64], and a position of the target relative to the stereoscopic camera (i.e. channel permits the depth camera to request the smartphone to display additional calibration images, display a different calibration image, execute an audible prompt to the user to re-position the camera or the smartphone, steady the smart-phone for image capture, and so forth) [Moshe: col. 10, line 51-55].

Regarding claim 6, Moshe meets the claim limitations as set forth in claim 1.Moshe further meets the claim limitations as follow.
The method of claim 1 (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11], wherein refining at least one bound of the one or more counting zones ((i.e. a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A])  comprises: receiving input (i.e. receive the depth image) [Moshe: col. 14, line 7-8] indicative of one or more refinements to at least one bound of the counting zones from the mobile device (i.e. read configuration information defining the screen size of the mobile device from storage of the mobile device) [Moshe: col. 16, line 6-8]; and updating definitions associated with at least one of the one or more counting zones based on the refinements ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]).
Moshe does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1, wherein refining at least one bound of the one or more counting zones  comprises: receiving input indicative of one or more refinements to at least one bound of the counting zones from the mobile device; and updating definitions associated with at least one of the one or more counting zones based on the refinements.  
However, in the same field of endeavor Whiting further discloses the claim limitations as follows:
wherein refining at least one bound of the one or more counting zones (i.e. Additionally, by analyzing the motion strength and frequency of activity of each pixel, the pedestrian zone 35 identification component 143 obtains accumulated tracks 106 of moving objects 107 in the field of view 112. This enables refining the boundary of pedestrian detection zone 104, as well as other detection zones 105) [Whiting: col. 6, line 33-38] comprises: receiving input indicative of one or more refinements (i.e. Once the pedestrian zone identification component 143 identifies normal pedestrian tracks 108 in the field of view 30 112, a boundary box is created and the area can then be used to collect additional data from various analytics, such as determining count, speed, trajectory, and grouping of pedestrians 102.  Additionally, by analyzing the motion strength and frequency of activity of each pixel, the pedestrian zone 35 identification component 143 obtains accumulated tracks 106 of moving objects 107 in the field of view 112. This enables refining the boundary of pedestrian detection zone 104, as well as other detection zones 105) [Whiting: col. 6, line 28-38] (i.e. Additionally, by analyzing the motion strength and frequency of activity of each pixel, the pedestrian zone 35 identification component 143 obtains accumulated tracks 106 of moving objects 107 in the field of view 112. This enables refining the boundary of pedestrian detection zone 104, as well as other detection zones 105) [Whiting: col. 6, line 33-38].

Therefore, the combination of Moshe with Whiting will enable the system to improve count accuracy [Whiting: col. 8, line 19-23]. 

Regarding claim 8, Moshe meets the claim limitations as follow.
A non-transitory computer-readable storage medium storing instructions, which, when executed (i.e. The exemplary computer system 700 includes a processor 702, a main memory 704 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc., static memory such as flash memory, static random access memory (SRAM), volatile but high-data rate RAM, etc.), and a secondary memory 718 (e.g., a persistent storage device including hard disk drives and a persistent database and/or a multi-tenant database implementation), which communicate with each other via a bus 730. Depth processing may be performed by software or hardware or performed by a combination of hardware and software. Depicted here is main memory 704 which includes software 722 and dynamic calibration procedures 724 providing functionality for the dynamic calibration program to execute on the depth camera as well as the smartphone dynamic calibration application which is to execute on a smartphone used to display the calibration image(s)) [Moshe: col. 13, line 53 – col. 14, line 3], performs an operation  for (i.e. software (e.g., instructions run on a processing device) to perform various operations such as) [Moshe: col. 10, line 67 – col. 11, line 1] calibrating a device having a stereoscopic camera (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11], the operation comprising (i.e. Processor 702 is configured to execute the processing logic 726 for performing the operations and functionality which is discussed herein including interfacing to the depth camera and/or performing processing on behalf of such a depth camera) [Moshe: col. 14, line 27-31]:calibrating the stereoscopic camera ((i.e. dynamic depth camera calibration) [Moshe: col. 2, line 11]; (i.e. According to another embodiment of the depth camera
calibration system, the objects are populated with noise by the calibration application to improve depth determination by a passive stereo type depth camera system) [Moshe: col. 15, line 36-39]) using a target displayed on a mobile device ((i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]; (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B]); generating ((i.e. create) [Moshe: col. 16, line 37]; (i.e. generate) [Moshe: col. 16, line 48]) one or more counting zones ((i.e. (a) create in three-dimensional space a modeled pattern based on the known size of the objects as encoded within the optical machine-readable data representation; (d) create in the three-dimensional space an imaged pattern based on the captured objects of the coded image pattern) [Moshe: col. 16, line 37-42]; (i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]) each defining an area in a field of view of the calibrated stereoscopic camera ((i.e. the depth camera program may instruct the user to capture the same image from multiple varying distances and at multiple varying view-angles) [Moshe: col. 7, line 11-13]); and refining (i.e. improve) [Moshe: col. 10, line 25] at least one bound of the one or more counting zones based on input provided by the mobile device ((i.e. The input can be part of direct user interaction, as well as providing environmental input to the tablet computing device or smartphone) [Moshe: col. 12, line 59-62]; (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B] - Note: As it is discussed in the USC 112(a) rejection, the word “bound” in the amended limitation “at least one bound of the one or more counting zones” has no patentable weight since it has no specification support).  
Moshe does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer-readable storage medium storing instructions, which, when executed, performs an operation for calibrating a device having a stereoscopic camera, the operation comprising: calibrating the stereoscopic camera using a target displayed on a mobile device; generating one or more counting zones each defining an area in a field of view of the calibrated stereoscopic camera; and refining at least one bound of the one or more counting zones based on input provided by the mobile device.  
However, in the same field of endeavor Whiting further discloses the claim limitations and deficient claim limitation as follows:
generating one or more counting zones (i.e. At least some of these data processing components 140 are configured to generate output data 180 that may take many different forms. Output data 180 may include of a pedestrian count, generated by the counting component 147 according to one or more embodiments of the present invention. Output data 180 may also include a calibrated pedestrian speed, generated by the speed calibration component 145 according to another embodiment of the present invention. Output data 180 may further include an alarm indicated an incident detected in a pedestrian area 104, generated by the incident detection component 146 according to still another embodiment of the present invention. Output data 180 may also be provided for additional analytics and processing in one or more third party or external applications 190. These may include a traffic management tool 191, a zone and lane analysis component 192, a traffic management system 193, and a signal controller 194) [Whiting: col. 5, line 19-35] each defining an area in a field of view (i.e. Pedestrian detection and counting for traffic intersection control analyzes characteristics of a field of view of a traffic detection zone to determine a location and size of a pedestrian area, and applies protocols for evaluating pixel content in the field of view to identify individual pedestrians. The location and size of a pedestrian area is determined based either on locations of vehicle and bicycle detection areas or on movement of various objects within the field of view) [Whiting: Abstract]; (i.e. In another embodiment, the pedestrian zone identification component 143 applies an object movement analysis 162 that determines the pedestrian detection zone 104 based on movement of various objects within the field of view 112, such as vehicles, bicycles, and other pedestrians 102. This analysis 162 does not rely upon any other data, such as the locations of vehicle and bicycle detection zones 105 in the field of view 112, or user drawing of such zones 105) [Whiting: col. 6, line 9-16]  (i.e. Additionally, by analyzing the motion strength and frequency of activity of each pixel, the pedestrian zone 35 identification component 143 obtains accumulated tracks 106 of moving objects 107 in the field of view 112. This enables refining the boundary of pedestrian detection zone 104, as well as other detection zones 105) [Whiting: col. 6, line 33-38] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe with Whiting to program the system to refine one or more zones which defines an area of a field-of-view such as the pedestrian detection zone as well as other detection zones.  
Therefore, the combination of Moshe with Whiting will enable the system to improve count accuracy [Whiting: col. 8, line 19-23].  

Regarding claim 9, Moshe meets the claim limitations as set forth in claim 1.Moshe further meets the claim limitations as follow.
The computer-readable storage medium of claim 8 (i.e. The exemplary computer system 700 includes a processor 702, a main memory 704 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc., static memory such as flash memory, static random access memory (SRAM), volatile but high-data rate RAM, etc.), and a secondary memory 718 (e.g., a persistent storage device including hard disk drives and a persistent database and/or a multi-tenant database implementation), which communicate with each other via a bus 730.) [Moshe: col. 13, line 53-62], wherein calibrating the stereoscopic camera comprises (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11]: detecting (i.e. detect) [Moshe: col. 7, line 16], via the stereoscopic camera (i.e. At block 192, the depth camera program then applies two-dimensional (2D) image processing to detect the expected geometrical pattern in the captured one or more images of the geometric object) [Moshe: col. 7, line 15-18], the target (i.e. detect the expected geometrical pattern) [Moshe: col. 7, line 16-18]; generating (i.e. generate) [Moshe: col. 16, line 48] one or more configuration parameters ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. processing to the depth camera's parameters using the geometrical pattern from the geometric object) [Moshe: col. 7, line 20-11]) based on a position of the target relative to the stereoscopic camera ((i.e. According to another embodiment of the method, responding based on the messages transmitted from the depth camera includes at least one of: displaying, via the screen of the smartphone, a different calibration image; prompting, via the calibration application, a user to reposition the smartphone at a greater or lesser distance from the depth camera; or prompting, via the calibration application, the user to reposition the smartphone at a different view-angle relative to the depth camera) [Moshe: col. 17, line 51-59]; (i.e. At block 194, the depth camera program then applies optimization processing to the depth camera's parameters using the geometrical pattern from the geometric object unprojected into 3D space. For instance, optimizing the depth camera's parameters utilizing the dimensions of the geometrical pattern, such as the width of the stripes of a displayed calibration image. At block 196, the depth camera program determines, via the optimization processing, a delta between geometrical pattern ground truth dimensions against the un-projected geometrical pattern dimensions captured by the depth camera from the displayed geometric object of the calibration image) [Moshe: col. 7, line 19-31]); and calibrating the stereoscopic camera according to the configuration parameters ((i.e. calibrating, via the calibration program executing at the depth camera, the depth camera based on the known size of the objects of the captured calibration image.) [Moshe: col. 17, line 4-6]; (i.e. FIG. 2A illustrates exemplary smartphones 215 and 220 having varying geometric target patterns 210 and 225 displayed thereupon for calibration 201 purposes in accordance with described embodiments) [Moshe: col. 7, line 32-35]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]; (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B]).   

Regarding claim 10, Moshe meets the claim limitations as set forth in claim 9.Moshe further meets the claim limitations as follow.
The computer-readable storage medium of claim 9 (i.e. The exemplary computer system 700 includes a processor 702, a main memory 704 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc., static memory such as flash memory, static random access memory (SRAM), volatile but high-data rate RAM, etc.), and a secondary memory 718 (e.g., a persistent storage device including hard disk drives and a persistent database and/or a multi-tenant database implementation), which communicate with each other via a bus 730.) [Moshe: col. 13, line 53-62], wherein the configuration parameters include information representative ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. processing to the depth camera's parameters using the geometrical pattern from the geometric object) [Moshe: col. 7, line 20-11])  of at least one of the following: a distance of the target from the stereoscopic camera (i.e. the smartphone to prompt a user to reposition the smartphone at a greater or lesser distance from the depth camera; or the smartphone to prompt a user to reposition the smartphone at a different view-angle relative to the depth camera.) [Moshe: col. 16, line 27-31], a lighting of the target relative to the stereoscopic camera (i.e. the imager of the depth camera includes an infrared (IR) detector; and in which the imager of the depth camera to capture the objects of the coded image pattern includes the depth camera detecting the objects in the infrared light range) [Moshe: col. 15, line 60-64], and a position of the target relative to the stereoscopic camera (i.e. channel permits the depth camera to request the smartphone to display additional calibration images, display a different calibration image, execute an audible prompt to the user to re-position the camera or the smartphone, steady the smart-phone for image capture, and so forth) [Moshe: col. 10, line 51-55].

Regarding claim 13, Moshe meets the claim limitations as set forth in claim 8.Moshe further meets the claim limitations as follow.
The computer-readable storage medium of claim 8 (i.e. The exemplary computer system 700 includes a processor 702, a main memory 704 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc., static memory such as flash memory, static random access memory (SRAM), volatile but high-data rate RAM, etc.), and a secondary memory 718 (e.g., a persistent storage device including hard disk drives and a persistent database and/or a multi-tenant database implementation), which communicate with each other via a bus 730.) [Moshe: col. 13, line 53-62],  wherein refining at least one bound of the one or more counting zones ((i.e. a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A])  comprises: receiving input (i.e. receive the depth image) [Moshe: col. 14, line 7-8] indicative of one or more refinements to the counting zones from the mobile device (i.e. read configuration information defining the screen size of the mobile device from storage of the mobile device) [Moshe: col. 16, line 6-8]; and updating definitions associated with at least one of the one or more counting zones based on the refinements ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]).
Moshe does not explicitly disclose the following claim limitations (Emphasis added).
The computer-readable storage medium of claim 8, wherein refining at least one bound of the one or more counting zones  comprises: receiving input indicative of one or more refinements to the counting zones from the mobile device; and updating definitions associated with at least one of the one or more counting zones based on the refinements.  
However, in the same field of endeavor Whiting further discloses the claim limitations as follows:
wherein refining at least one bound of the one or more counting zones (i.e. Additionally, by analyzing the motion strength and frequency of activity of each pixel, the pedestrian zone 35 identification component 143 obtains accumulated tracks 106 of moving objects 107 in the field of view 112. This enables refining the boundary of pedestrian detection zone 104, as well as other detection zones 105) [Whiting: col. 6, line 33-38] comprises: receiving input indicative of one or more refinements to the counting zones (i.e. Once the pedestrian zone identification component 143 identifies normal pedestrian tracks 108 in the field of view 30 112, a boundary box is created and the area can then be used to collect additional data from various analytics, such as determining count, speed, trajectory, and grouping of pedestrians 102.  Additionally, by analyzing the motion strength and frequency of activity of each pixel, the pedestrian zone 35 identification component 143 obtains accumulated tracks 106 of moving objects 107 in the field of view 112. This enables refining the boundary of pedestrian detection zone 104, as well as other detection zones 105) [Whiting: col. 6, line 28-38] (i.e. Additionally, by analyzing the motion strength and frequency of activity of each pixel, the pedestrian zone 35 identification component 143 obtains accumulated tracks 106 of moving objects 107 in the field of view 112. This enables refining the boundary of pedestrian detection zone 104, as well as other detection zones 105) [Whiting: col. 6, line 33-38].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe with Whiting to program the system to refine one or more zones which defines an area of a field-of-view such as the pedestrian detection zone as well as other detection zones.  


Regarding claim 15, Moshe meets the claim limitations as follow.
A system (i.e. systems) [Moshe: col. 2, line 52], comprising: one or more processors (i.e. The exemplary computer system 700 includes a processor 702) [Moshe: col. 13, line 53-54]; and a memory storing program code, which, when executed by the one or more processors (i.e. The exemplary computer system 700 includes a processor 702, a main memory 704 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc., static memory such as flash memory, static random access memory (SRAM), volatile but high-data rate RAM, etc.), and a secondary memory 718 (e.g., a persistent storage device including hard disk drives and a persistent database and/or a multi-tenant database implementation), which communicate with each other via a bus 730. Depth processing may be performed by software or hardware or performed by a combination of hardware and software. Depicted here is main memory 704 which includes software 722 and dynamic calibration procedures 724 providing functionality for the dynamic calibration program to execute on the depth camera as well as the smartphone dynamic calibration application which is to execute on a smartphone used to display the calibration image(s)) [Moshe: col. 13, line 53 – col. 14, line 3], performs an operation for calibrating a device having a stereoscopic camera (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11], the operation comprising ((i.e. Processor 702 is configured to execute the processing logic 726 for performing the operations and functionality which is discussed herein including interfacing to the depth camera and/or performing processing on behalf of such a depth camera) [Moshe: col. 14, line 27-31]; (i.e. software (e.g., instructions run on a processing device) to perform various operations such as) [Moshe: col. 10, line 67 – col. 11, line 1):
calibrating the stereoscopic camera ((i.e. dynamic depth camera calibration) [Moshe: col. 2, line 11]; (i.e. According to another embodiment of the depth camera
calibration system, the objects are populated with noise by the calibration application to improve depth determination by a passive stereo type depth camera system) [Moshe: col. 15, line 36-39]) using a target displayed on a mobile device ((i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]; (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B]), generating ((i.e. create) [Moshe: col. 16, line 37]; (i.e. generate) [Moshe: col. 16, line 48]) one or more counting zones ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A] – Note: As it is discussed in the USC 112(a) rejection, the word “counting” in the amended limitation “generating one or more counting zones” has no patentable weight. In addition, the claim further defines a zone as “an area in the field of view of the calibrated stereoscopic camera”.  Moshes discloses this limitation. For example any portion of a captured image by the stereo type depth camera, such as a 3D space, or a whole captured image, can be a zone) each defining an area in a field of view of the calibrated stereoscopic camera ((i.e. (a) create in three-dimensional space a modeled pattern based on the known size of the objects as encoded within the optical machine-readable data representation; (d) create in the three-dimensional space an imaged pattern based on the captured objects of the coded image pattern) [Moshe: col. 16, line 37-42]; (i.e. The method 102 continues with reference next to FIG. 1C beginning at block 190, in which the depth camera program executing at the depth camera will then prompt the user to acquire one or more images of the displayed calibration image having the geometric object therein. For instance, the depth camera program may instruct the user to capture the same image from multiple varying distances and at multiple varying view-angles) [Moshe: col. 7, line 6-13]); and refining (i.e. improve) [Moshe: col. 10, line 25] the one or more counting zones based on input provided by the mobile device ((i.e. The input can be part of direct user interaction, as well as providing environmental input to the tablet computing device or smartphone.) [Moshe: col. 12, line 59-62]; (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B]).  
Moshe does not explicitly disclose the following claim limitations (Emphasis added).
A system, comprising: one or more processors; and a memory storing program code, which, when executed by the one or more processors, performs an operation for calibrating a device having a stereoscopic camera, the operation comprising: calibrating the stereoscopic camera using a target displayed on a mobile device, generating one or more counting zones each defining an area in a field of view of the calibrated stereoscopic camera, and refining the one or more counting zones based on input provided by the mobile device.    
However, in the same field of endeavor Whiting further discloses the claim limitations and deficient claim limitation as follows:
generating one or more counting zones (i.e. At least some of these data processing components 140 are configured to generate output data 180 that may take many different forms. Output data 180 may include of a pedestrian count, generated by the counting component 147 according to one or more embodiments of the present invention. Output data 180 may also include a calibrated pedestrian speed, generated by the speed calibration component 145 according to another embodiment of the present invention. Output data 180 may further include an alarm indicated an incident detected in a pedestrian area 104, generated by the incident detection component 146 according to still another embodiment of the present invention. Output data 180 may also be provided for additional analytics and processing in one or more third party or external applications 190. These may include a traffic management tool 191, a zone and lane analysis component 192, a traffic management system 193, and a signal controller 194) [Whiting: col. 5, line 19-35] each defining an area in a field of view (i.e. Pedestrian detection and counting for traffic intersection control analyzes characteristics of a field of view of a traffic detection zone to determine a location and size of a pedestrian area, and applies protocols for evaluating pixel content in the field of view to identify individual pedestrians. The location and size of a pedestrian area is determined based either on locations of vehicle and bicycle detection areas or on movement of various objects within the field of view) [Whiting: Abstract]; (i.e. In another embodiment, the pedestrian zone identification component 143 applies an object movement analysis 162 that determines the pedestrian detection zone 104 based on movement of various objects within the field of view 112, such as vehicles, bicycles, and other pedestrians 102. This analysis 162 does not rely upon any other data, such as the locations of vehicle and bicycle detection zones 105 in the field of view 112, or user drawing of such zones 105) [Whiting: col. 6, line 9-16]  (i.e. Additionally, by analyzing the motion strength and frequency of activity of each pixel, the pedestrian zone 35 identification component 143 obtains accumulated tracks 106 of moving objects 107 in the field of view 112. This enables refining the boundary of pedestrian detection zone 104, as well as other detection zones 105) [Whiting: col. 6, line 33-38] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe with Whiting to program the system to refine one or more zones which defines an area of a field-of-view such as the pedestrian detection zone as well as other detection zones.  
Therefore, the combination of Moshe with Whiting will enable the system to improve count accuracy [Whiting: col. 8, line 19-23].  

Regarding claim 16, Moshe meets the claim limitations as set forth in claim 15.Moshe further meets the claim limitations as follow.
The system of claim 15 (i.e. systems) [Moshe: col. 2, line 52], wherein calibrating the stereoscopic camera comprises (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11]: detecting (i.e. detect) [Moshe: col. 7, line 16], via the stereoscopic camera (i.e. At block 192, the depth camera program then applies two-dimensional (2D) image processing to detect the expected geometrical pattern in the captured one or more images of the geometric object) [Moshe: col. 7, line 15-18], the target (i.e. detect the expected geometrical pattern) [Moshe: col. 7, line 16-18]; generating (i.e. generate) [Moshe: col. 16, line 48] one or more configuration parameters ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. processing to the depth camera's parameters using the geometrical pattern from the geometric object) [Moshe: col. 7, line 20-11]) based on a position of the target relative to the stereoscopic camera ((i.e. According to another embodiment of the method, responding based on the messages transmitted from the depth camera includes at least one of: displaying, via the screen of the smartphone, a different calibration image; prompting, via the calibration application, a user to reposition the smartphone at a greater or lesser distance from the depth camera; or prompting, via the calibration application, the user to reposition the smartphone at a different view-angle relative to the depth camera) [Moshe: col. 17, line 51-59]; (i.e. At block 194, the depth camera program then applies optimization processing to the depth camera's parameters using the geometrical pattern from the geometric object unprojected into 3D space. For instance, optimizing the depth camera's parameters utilizing the dimensions of the geometrical pattern, such as the width of the stripes of a displayed calibration image. At block 196, the depth camera program determines, via the optimization processing, a delta between geometrical pattern ground truth dimensions against the un-projected geometrical pattern dimensions captured by the depth camera from the displayed geometric object of the calibration image) [Moshe: col. 7, line 19-31]); and calibrating the stereoscopic camera according to the configuration parameters ((i.e. calibrating, via the calibration program executing at the depth camera, the depth camera based on the known size of the objects of the captured calibration image.) [Moshe: col. 17, line 4-6]; (i.e. FIG. 2A illustrates exemplary smartphones 215 and 220 having varying geometric target patterns 210 and 225 displayed thereupon for calibration 201 purposes in accordance with described embodiments) [Moshe: col. 7, line 32-35]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]; (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B]).   

Regarding claim 17, Moshe meets the claim limitations as set forth in claim 16.Moshe further meets the claim limitations as follow.
The system of claim 16 (i.e. The exemplary computer system 700 includes a processor) [Moshe: col. 13, line 53-54], wherein the configuration parameters include information representative ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. processing to the depth camera's parameters using the geometrical pattern from the geometric object) [Moshe: col. 7, line 20-11])  of at least one of the following: a distance of the target from the stereoscopic camera (i.e. the smartphone to prompt a user to reposition the smartphone at a greater or lesser distance from the depth camera; or the smartphone to prompt a user to reposition the smartphone at a different view-angle relative to the depth camera.) [Moshe: col. 16, line 27-31], a lighting of the target relative to the stereoscopic camera (i.e. the imager of the depth camera includes an infrared (IR) detector; and in which the imager of the depth camera to capture the objects of the coded image pattern includes the depth camera detecting the objects in the infrared light range) [Moshe: col. 15, line 60-64], and a position of the target relative to the stereoscopic camera (i.e. channel permits the depth camera to request the smartphone to display additional calibration images, display a different calibration image, execute an audible prompt to the user to re-position the camera or the smartphone, steady the smart-phone for image capture, and so forth) [Moshe: col. 10, line 51-55].

Regarding claim 19, Moshe meets the claim limitations as set forth in claim 15.Moshe further meets the claim limitations as follow.
The system of claim 15 (i.e. The exemplary computer system 700 includes a processor) [Moshe: col. 13, line 53-54], wherein refining the one or more counting zones ((i.e. a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A])  comprises: receiving input (i.e. receive the depth image) [Moshe: col. 14, line 7-8] indicative of one or more refinements to the counting zones from the mobile device (i.e. read configuration information defining the screen size of the mobile device from storage of the mobile device) [Moshe: col. 16, line 6-8]; and updating definitions associated with at least one of the one or more counting zones based on the refinements ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]).
Moshe does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 15, wherein refining the one or more counting zones  comprises: receiving input indicative of one or more refinements to the counting zones from the mobile device; and updating definitions associated with at least one of the one or more counting zones based on the refinements.  
However, in the same field of endeavor Whiting further discloses the claim limitations as follows:
wherein refining the one or more counting zones (i.e. A decision (608) is made concerning whether to continue to iterate. As depth measurements in occlusion zones are refined, additional information is obtained concerning the visibility of pixels within the occlusion zones in each of the captured images. Therefore, repeating the recalculation of the depths of pixels in the occlusion zones as the visibility information is refined can iteratively improve the precision of the depth map) [Whiting: col. 43, line 8-16] comprises: receiving input indicative of one or more refinements to the counting zones (i.e. Once the pedestrian zone identification component 143 identifies normal pedestrian tracks 108 in the field of view 30 112, a boundary box is created and the area can then be used to collect additional data from various analytics, such as determining count, speed, trajectory, and grouping of pedestrians 102.  Additionally, by analyzing the motion strength and frequency of activity of each pixel, the pedestrian zone 35 identification component 143 obtains accumulated tracks 106 of moving objects 107 in the field of view 112. This enables refining the boundary of pedestrian detection zone 104, as well as other detection zones 105) [Whiting: col. 6, line 28-38] updating definitions associated with at least one of the one or more counting zones based on the refinements (i.e. Additionally, by analyzing the motion strength and frequency of activity of each pixel, the pedestrian zone 35 identification component 143 obtains accumulated tracks 106 of moving objects 107 in the field of view 112. This enables refining the boundary of pedestrian detection zone 104, as well as other detection zones 105) [Whiting: col. 6, line 33-38].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe with Whiting to program the system to refine one or more zones which defines an area of a field-of-view such as the pedestrian detection zone as well as other detection zones.  
Therefore, the combination of Moshe with Whiting will enable the system to improve count accuracy [Whiting: col. 8, line 19-23].
Claims 4-5, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe et al.  (US Patent 0,593,064 B1), (“Moshe”), in view of Whiting et al. (US Patent 9,805,474 B2), (“Whiting”), in view of Siver et al. (US Patent Application Publication 2019/0019303 A1), (“Siver”).
Regarding claim 4, Moshe and Whiting meet the claim limitations as set forth in claim 1.
Moshe and Whiting further meet the claim limitations as follow.
The method of claim 1 (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11], wherein generating (i.e. generate) [Moshe: col. 16, line 48] the one or more counting zones ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]) comprises: generating (i.e. generate) [Moshe: col. 16, line 48] one or more positioning instructions for the mobile device ((i.e. the depth camera calibration system further includes: an infrared laser embodied within the depth camera to transmit via an infrared laser beam encoded messages from the depth camera to the smartphone; in which a camera embodied within smartphone is to decode the messages and respond based on the messages transmitted from the depth camera) [Moshe: col. 16, line 16-22]; ((i.e. The method 102 continues with reference next to FIG. 1C beginning at block 190, in which the depth camera program executing at the depth camera will then prompt the user to acquire one or more images of the displayed calibration image having the geometric object therein. For instance, the depth camera program may instruct the user to capture the same image from multiple varying distances and at multiple varying view-angles) [Moshe: col. 7, line 6-13]); generating (i.e. generate) [Moshe: col. 16, line 48] a heat map from movement data provided by the mobile device (i.e. The method 102 continues with reference next to FIG. 1C beginning at block 190, in which the depth camera program executing at the depth camera will then prompt the user to acquire one or more images of the displayed calibration image having the geometric object therein. For instance, the depth camera program may instruct the user to capture the same image from multiple varying distances and at multiple varying view-angles) [Moshe: col. 7, line 6-13]; and defining the one or more counting zones (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B] based on the heat map.     

The method of claim 1, wherein generating the one or more counting zones comprises: generating one or more positioning instructions for the mobile device; generating a heat map from movement data provided by the mobile device; and defining the one or more counting zones based on the heat map.      
However, in the same field of endeavor Siver further discloses the claim limitations as follows:
generating one or more positioning instructions for the mobile device (i.e. The VCP 3003 process recalculates the distribution of the contents of the image frame based on the information it receives from either the iterative viewer feedback or from the operator. Areas 3502, 3503, 3504 and 3505 show the areas of interest isolated and ready for redistribution. Area 3508 is the area of least interest, and so is isolated from the areas of greater interest) [Siver: para. 0575];
generating a heat map from movement data provided by the mobile device ((i.e. As the viewer moves their device, and consequently their point of interest, over the image over time, the system may record this motion, and combine it with the previous data. This will allow the creation of an animated heatmap, such that it shows the points of attention across the image over time) [Siver: para. 0505]; (i.e. Aggregating the many viewer angles and locations over time allows the building of a map of the areas viewed) [Siver: para. 0506]; (i.e. a heatmap generated from the data collected from the process) [Siver: para. 0126]); and defining the one or more counting zones based on the heat map ((i.e. Heatmaps, such as heatmap 2501, are generated by aggregating multiple data-points over time. As viewers consume a piece of content, whether it be a single display content like displayed content 105 or a double displayed content like 107 and 108 or more than two displays, the direction of each viewer's device 104/106 is a known quantity. Aggregating the many viewer angles and locations over time allows the building of a map of the areas viewed. Areas which are known to have more attention paid to them by viewers can be false-coloured in this map to be a colour that indicates that traffic. In many cases the colour pallet chosen to graph the attention paid to one area over another may be the same as the pallet associated with heat. Darker blues for cold, non-trafficked areas, through warmer colours for areas that received moderate attention, to bright reds, yellows and then white for the areas that received the most attention.) [Siver: para. 0506]; (i.e. Heatmap 2501 along with areas of interest 2502, 2503, 2504 and 2505 show how in this example the areas of the content that were the most viewed have been aggregated and highlighted by the heatmap process) [Siver: para. 0574]; (i.e. Image component 3506 is the area designated 2505 in the heatmap 2501. This is a key area of interest, and so is expanded and given a great deal of image real estate to occupy. In other words, this area of the image is captured at a high resolution. This ensures that there are as many pixels dedicated to this portion of the content as possible, increasing quality for this section) [Siver: para. 0576]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe and Whiting with Siver to program the system to generate a heat map based on the captured data.  
Therefore, the combination of Moshe and Whiting with Siver will enable the system to identify an area of interest in order to make appropriate action [Siver: para. 0576].                   

Regarding claim 5, Moshe and Whiting meet the claim limitations as set forth in claim 4.
Moshe further meets the claim limitations as follow.
The method of claim 4 (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11], further comprising:  Page 2 of 14 AFDOCS/21893302.1Application No.: 16/136,833Attorney Docket No.: 039636.05082 Supplemental Response to Office Action of November 20, 2019     
transmitting data (i.e. transmitting, via an infrared laser) [Moshe: col. 17, line 44] indicative of the one or more counting zones (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B] and the heat map to the mobile device (i.e. the depth camera calibration system further includes: an infrared laser embodied within the depth camera to transmit via an infrared laser beam encoded messages from the depth camera to the smartphone; in which a camera embodied within smartphone is to decode the messages and respond based on the messages transmitted from the depth camera) [Moshe: col. 16, line 16-22].           
Moshe and Whiting do not explicitly disclose the following claim limitations (Emphasis added).    
The method of claim 4, further comprising:  Page 2 of 14 AFDOCS/21893302.1Application No.: 16/136,833Attorney Docket No.: 039636.05082 Supplemental Response to Office Action of November 20, 2019 transmitting data indicative of the one or more counting zones and the heat map to the mobile device.  
However, in the same field of endeavor Siver further discloses the claim limitations as follows:
transmitting data indicative of the one or more counting zones ((i.e. Sensor 102 may be configured to send the stored data to recording/processing device 205 via a physical wired connection, using a USB or Ethernet protocol, for example, or via a wireless communication means, such as using Wi-Fi or Bluetooth. In some embodiments, data transfer may be initiated through sensor 102, which may include a user interface that allows a user to select a destination for data transfer. In some other embodiments, data transfer may be initiated by recording / processing device 205 sending a data transfer command to sensor 102) [Siver: para. 0196]; (i.e. The VCP 3003 process recalculates the distribution of the contents of the image frame based on the information it receives from either the iterative viewer feedback or from the operator. Areas 3502, 3503, 3504 and 3505 show the areas of interest isolated and ready for redistribution. Area 3508 is the area of least interest, and so is isolated from the areas of greater interest) [Siver: para. 0575]) and the heat map to the mobile device ((i.e. As the viewer moves their device, and consequently their point of interest, over the image over time, the system may record this motion, and combine it with the previous data. This will allow the creation of an animated heatmap, such that it shows the points of attention across the image over time) [Siver: para. 0505]; (i.e. Aggregating the many viewer angles and locations over time allows the building of a map of the areas viewed) [Siver: para. 0506]; (i.e. The software present in recording / processing device 205 or the processing network 103 may send this collected viewer location data in the form of data-points to the performer's wearable device 1905) [Siver: para. 0472]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe and Whiting with Siver to program the system to generate a heat map based on the captured data.  
Therefore, the combination of Moshe and Whiting with Siver will enable the system to identify an area of interest in order to make appropriate action [Siver: para. 0576].                                                                                                                         
Regarding claim 11, Moshe and Whiting meet the claim limitations as set forth in claim 8.
Moshe and Whiting further meet the claim limitations as follow.
The computer-readable storage medium of claim 8 (i.e. The exemplary computer system 700 includes a processor 702, a main memory 704 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc., static memory such as flash memory, static random access memory (SRAM), volatile but high-data rate RAM, etc.), and a secondary memory 718 (e.g., a persistent storage device including hard disk drives and a persistent database and/or a multi-tenant database implementation), which communicate with each other via a bus 730. Depth processing may be performed by software or hardware or performed by a combination of hardware and software. Depicted here is main memory 704 which includes software 722 and dynamic calibration procedures 724 providing functionality for the dynamic calibration program to execute on the depth camera as well as the smartphone dynamic calibration application which is to execute on a smartphone used to display the calibration image(s)) [Moshe: col. 13, line 53 – col. 14, line 3], wherein generating (i.e. generate) [Moshe: col. 16, line 48] the one or more counting zones ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]) comprises:generating (i.e. generate) [Moshe: col. 16, line 48] one or more positioning instructions for the mobile device ((i.e. the depth camera calibration system further includes: an infrared laser embodied within the depth camera to transmit via an infrared laser beam encoded messages from the depth camera to the smartphone; in which a camera embodied within smartphone is to decode the messages and respond based on the messages transmitted from the depth camera) [Moshe: col. 16, line 16-22]; ((i.e. The method 102 continues with reference next to FIG. 1C beginning at block 190, in which the depth camera program executing at the depth camera will then prompt the user to acquire one or more images of the displayed calibration image having the geometric object therein. For instance, the depth camera program may instruct the user to capture the same image from multiple varying distances and at multiple varying view-angles) [Moshe: col. 7, line 6-13]); generating (i.e. generate) [Moshe: col. 16, line 48] a heat map from movement data provided by the mobile device (i.e. The method 102 continues with reference next to FIG. 1C beginning at block 190, in which the depth camera program executing at the depth camera will then prompt the user to acquire one or more images of the displayed calibration image having the geometric object therein. For instance, the depth camera program may instruct the user to capture the same image from multiple varying distances and at multiple varying view-angles) [Moshe: col. 7, line 6-13]; and defining the one or more counting zones (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B] based on the heat map.     
Moshe and Whiting do not explicitly disclose the following claim limitations (Emphasis added).
The computer-readable storage medium of claim 8, wherein generating the one or more counting zones comprises: 
generating one or more positioning instructions for the mobile device; generating a heat map from movement data provided by the mobile device; and defining the one or more counting zones based on the heat map.       
However, in the same field of endeavor Siver further discloses the claim limitations as follows:
generating one or more positioning instructions for the mobile device (i.e. The VCP 3003 process recalculates the distribution of the contents of the image frame based on the information it receives from either the iterative viewer feedback or from the operator. Areas 3502, 3503, 3504 and 3505 show the areas of interest isolated and ready for redistribution. Area 3508 is the area of least interest, and so is isolated from the areas of greater interest) [Siver: para. 0575];
generating a heat map from movement data provided by the mobile device ((i.e. As the viewer moves their device, and consequently their point of interest, over the image over time, the system may record this motion, and combine it with the previous data. This will allow the creation of an animated heatmap, such that it shows the points of attention across the image over time) [Siver: para. 0505]; (i.e. Aggregating the many viewer angles and locations over time allows the building of a map of the areas viewed) [Siver: para. 0506]; (i.e. a heatmap generated from the data collected from the process) [Siver: para. 0126]); and defining the one or more counting zones based on the heat map ((i.e. Heatmaps, such as heatmap 2501, are generated by aggregating multiple data-points over time. As viewers consume a piece of content, whether it be a single display content like displayed content 105 or a double displayed content like 107 and 108 or more than two displays, the direction of each viewer's device 104/106 is a known quantity. Aggregating the many viewer angles and locations over time allows the building of a map of the areas viewed. Areas which are known to have more attention paid to them by viewers can be false-coloured in this map to be a colour that indicates that traffic. In many cases the colour pallet chosen to graph the attention paid to one area over another may be the same as the pallet associated with heat. Darker blues for cold, non-trafficked areas, through warmer colours for areas that received moderate attention, to bright reds, yellows and then white for the areas that received the most attention.) [Siver: para. 0506]; (i.e. Heatmap 2501 along with areas of interest 2502, 2503, 2504 and 2505 show how in this example the areas of the content that were the most viewed have been aggregated and highlighted by the heatmap process) [Siver: para. 0574]; (i.e. Image component 3506 is the area designated 2505 in the heatmap 2501. This is a key area of interest, and so is expanded and given a great deal of image real estate to occupy. In other words, this area of the image is captured at a high resolution. This ensures that there are as many pixels dedicated to this portion of the content as possible, increasing quality for this section) [Siver: para. 0576]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe and Whiting with Siver to program the system to generate a heat map based on the captured data.  
Therefore, the combination of Moshe and Whiting with Siver will enable the system to identify an area of interest in order to make appropriate action [Siver: para. 0576].

Regarding claim 12, Moshe and Whiting meet the claim limitations as set forth in claim 11.
Moshe further meets the claim limitations as follow.
The computer-readable storage medium of claim 11, wherein the operation further comprises (i.e. The exemplary computer system 700 includes a processor 702, a main memory 704 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc., static memory such as flash memory, static random access memory (SRAM), volatile but high-data rate RAM, etc.), and a secondary memory 718 (e.g., a persistent storage device including hard disk drives and a persistent database and/or a multi-tenant database implementation), which communicate with each other via a bus 730. Depth processing may be performed by software or hardware or performed by a combination of hardware and software. Depicted here is main memory 704 which includes software 722 and dynamic calibration procedures 724 providing functionality for the dynamic calibration program to execute on the depth camera as well as the smartphone dynamic calibration application which is to execute on a smartphone used to display the calibration image(s)) [Moshe: col. 13, line 53 – col. 14, line 3]: Page 2 of 14 AFDOCS/21893302.1Application No.: 16/136,833Attorney Docket No.: 039636.05082 Supplemental Response to Office Action of November 20, 2019     
transmitting data (i.e. transmitting, via an infrared laser) [Moshe: col. 17, line 44] indicative of the one or more counting zones (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B] and the heat map to the mobile device (i.e. the depth camera calibration system further includes: an infrared laser embodied within the depth camera to transmit via an infrared laser beam encoded messages from the depth camera to the smartphone; in which a camera embodied within smartphone is to decode the messages and respond based on the messages transmitted from the depth camera) [Moshe: col. 16, line 16-22].           
Moshe and Whiting do not explicitly disclose the following claim limitations (Emphasis added).    
The computer-readable storage medium of claim 11, wherein the operation further comprises: transmitting data indicative of the one or more counting zones and the heat map to the mobile device.  
However, in the same field of endeavor Siver further discloses the claim limitations as follows:
transmitting data indicative of the one or more counting zones ((i.e. Sensor 102 may be configured to send the stored data to recording/processing device 205 via a physical wired connection, using a USB or Ethernet protocol, for example, or via a wireless communication means, such as using Wi-Fi or Bluetooth. In some embodiments, data transfer may be initiated through sensor 102, which may include a user interface that allows a user to select a destination for data transfer. In some other embodiments, data transfer may be initiated by recording / processing device 205 sending a data transfer command to sensor 102) [Siver: para. 0196]; (i.e. The VCP 3003 process recalculates the distribution of the contents of the image frame based on the information it receives from either the iterative viewer feedback or from the operator. Areas 3502, 3503, 3504 and 3505 show the areas of interest isolated and ready for redistribution. Area 3508 is the area of least interest, and so is isolated from the areas of greater interest) [Siver: para. 0575]) and the heat map to the mobile device ((i.e. As the viewer moves their device, and consequently their point of interest, over the image over time, the system may record this motion, and combine it with the previous data. This will allow the creation of an animated heatmap, such that it shows the points of attention across the image over time) [Siver: para. 0505]; (i.e. Aggregating the many viewer angles and locations over time allows the building of a map of the areas viewed) [Siver: para. 0506]; (i.e. The software present in recording / processing device 205 or the processing network 103 may send this collected viewer location data in the form of data-points to the performer's wearable device 1905) [Siver: para. 0472]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe and Whiting with Siver to program the system to generate a heat map based on the captured data.  
Therefore, the combination of Moshe and Whiting with Siver will enable the system to identify an area of interest in order to make appropriate action [Siver: para. 0576].       

Regarding claim 18, Moshe and Whiting meet the claim limitations as set forth in claim 15.
Moshe and Whiting further meet the claim limitations as follow.
The system of claim 15 (i.e. systems) [Moshe: col. 2, line 52], wherein generating (i.e. generate) [Moshe: col. 16, line 48] the one or more counting zones ((i.e. generate a calibration correction based on the difference between the modeled pattern and the imaged pattern) [Moshe: col. 16, line 48-50]; (i.e. FIG. 2A illustrates exemplary smartphones having varying geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 13-16; Fig. 2A]) comprises:generating (i.e. generate) [Moshe: col. 16, line 48] one or more positioning instructions for the mobile device ((i.e. the depth camera calibration system further includes: an infrared laser embodied within the depth camera to transmit via an infrared laser beam encoded messages from the depth camera to the smartphone; in which a camera embodied within smartphone is to decode the messages and respond based on the messages transmitted from the depth camera) [Moshe: col. 16, line 16-22]; (i.e. The method 102 continues with reference next to FIG. 1C beginning at block 190, in which the depth camera program executing at the depth camera will then prompt the user to acquire one or more images of the displayed calibration image having the geometric object therein. For instance, the depth camera program may instruct the user to capture the same image from multiple varying distances and at multiple varying view-angles) [Moshe: col. 7, line 6-13]); generating (i.e. generate) [Moshe: col. 16, line 48] a heat map from movement data provided by the mobile device (i.e. The method 102 continues with reference next to FIG. 1C beginning at block 190, in which the depth camera program executing at the depth camera will then prompt the user to acquire one or more images of the displayed calibration image having the geometric object therein. For instance, the depth camera program may instruct the user to capture the same image from multiple varying distances and at multiple varying view-angles) [Moshe: col. 7, line 6-13]; and defining the one or more counting zones (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B] based on the heat map; and transmitting data (i.e. transmitting, via an infrared laser) [Moshe: col. 17, line 44] indicative of the one or more counting zones (i.e. FIG. 2B illustrates exemplary smartphones having alternative geometric target patterns displayed thereupon for calibration purposes in accordance with described embodiments) [Moshe: col. 2, line 17-20; Fig. 2B] and the heat map to the mobile device (i.e. the depth camera calibration system further includes: an infrared laser embodied within the depth camera to transmit via an infrared laser beam encoded messages from the depth camera to the smartphone; in which a camera embodied within smartphone is to decode the messages and respond based on the messages transmitted from the depth camera) [Moshe: col. 16, line 16-22].     
Moshe and Whiting do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 15, wherein generating the one or more counting zones comprises: generating one or more positioning instructions for the mobile device; generating a heat map from movement data provided by the mobile device; and defining the one or more counting zones based on the heat map; and transmitting data indicative of the one or more counting zones and the heat map to the mobile device.         
However, in the same field of endeavor Siver further discloses the claim limitations as follows:
generating one or more positioning instructions for the mobile device (i.e. The VCP 3003 process recalculates the distribution of the contents of the image frame based on the information it receives from either the iterative viewer feedback or from the operator. Areas 3502, 3503, 3504 and 3505 show the areas of interest isolated and ready for redistribution. Area 3508 is the area of least interest, and so is isolated from the areas of greater interest) [Siver: para. 0575];
generating a heat map from movement data provided by the mobile device ((i.e. As the viewer moves their device, and consequently their point of interest, over the image over time, the system may record this motion, and combine it with the previous data. This will allow the creation of an animated heatmap, such that it shows the points of attention across the image over time) [Siver: para. 0505]; (i.e. Aggregating the many viewer angles and locations over time allows the building of a map of the areas viewed) [Siver: para. 0506]; (i.e. a heatmap generated from the data collected from the process) [Siver: para. 0126]); and defining the one or more counting zones based on the heat map ((i.e. Heatmaps, such as heatmap 2501, are generated by aggregating multiple data-points over time. As viewers consume a piece of content, whether it be a single display content like displayed content 105 or a double displayed content like 107 and 108 or more than two displays, the direction of each viewer's device 104/106 is a known quantity. Aggregating the many viewer angles and locations over time allows the building of a map of the areas viewed. Areas which are known to have more attention paid to them by viewers can be false-coloured in this map to be a colour that indicates that traffic. In many cases the colour pallet chosen to graph the attention paid to one area over another may be the same as the pallet associated with heat. Darker blues for cold, non-trafficked areas, through warmer colours for areas that received moderate attention, to bright reds, yellows and then white for the areas that received the most attention.) [Siver: para. 0506]; (i.e. Heatmap 2501 along with areas of interest 2502, 2503, 2504 and 2505 show how in this example the areas of the content that were the most viewed have been aggregated and highlighted by the heatmap process) [Siver: para. 0574]; (i.e. Image component 3506 is the area designated 2505 in the heatmap 2501. This is a key area of interest, and so is expanded and given a great deal of image real estate to occupy. In other words, this area of the image is captured at a high resolution. This ensures that there are as many pixels dedicated to this portion of the content as possible, increasing quality for this section) [Siver: para. 0576]); and
transmitting data indicative of the one or more counting zones ((i.e. Sensor 102 may be configured to send the stored data to recording/processing device 205 via a physical wired connection, using a USB or Ethernet protocol, for example, or via a wireless communication means, such as using Wi-Fi or Bluetooth. In some embodiments, data transfer may be initiated through sensor 102, which may include a user interface that allows a user to select a destination for data transfer. In some other embodiments, data transfer may be initiated by recording / processing device 205 sending a data transfer command to sensor 102) [Siver: para. 0196]; (i.e. The VCP 3003 process recalculates the distribution of the contents of the image frame based on the information it receives from either the iterative viewer feedback or from the operator. Areas 3502, 3503, 3504 and 3505 show the areas of interest isolated and ready for redistribution. Area 3508 is the area of least interest, and so is isolated from the areas of greater interest) [Siver: para. 0575]) and the heat map to the mobile device ((i.e. As the viewer moves their device, and consequently their point of interest, over the image over time, the system may record this motion, and combine it with the previous data. This will allow the creation of an animated heatmap, such that it shows the points of attention across the image over time) [Siver: para. 0505]; (i.e. Aggregating the many viewer angles and locations over time allows the building of a map of the areas viewed) [Siver: para. 0506]; (i.e. The software present in recording / processing device 205 or the processing network 103 may send this collected viewer location data in the form of data-points to the performer's wearable device 1905) [Siver: para. 0472]).  

Therefore, the combination of Moshe and Whiting with Siver will enable the system to identify an area of interest in order to make appropriate action [Siver: para. 0576].

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe et al.  (US Patent 0,593,064 B1), (“Moshe”), in view of Whiting et al. (US Patent 9,805,474 B2), (“Whiting”), in view of Sharp (US Patent Application Publication 2016/0012465 A1), (“Sharp”).
Regarding claim 7, Moshe and Whiting meet the claim limitations as set forth in claim 1.
Moshe further meets the claim limitations as follow.
The method of claim 1 (i.e. a smartphone based dynamic depth camera calibration methodology) [Moshe: col. 2, line 10-11], further comprising: sending (i.e. sending) [Moshe: col. 10, line 33] a login request to the mobile device (i.e. a two way communication channel permits the depth camera to request the smartphone) [Moshe: col. 10, line 50-51]; and receiving (i.e. receiving) [Moshe: col. 11, line 4] login credentials responsive to the request from the mobile device (i.e. a two way communication channel permits the depth camera to request the smartphone) [Moshe: col. 10, line 50-51].
Moshe and Whiting do not explicitly disclose the following claim limitations (Emphasis added). 
The method of claim 1, further comprising: sending a login request to the mobile device; and receiving login credentials responsive to the request from the mobile device.
However, in the same field of endeavor Sharp further discloses the claim limitations as follows:
((i.e. which may request a new unique membership or login ID and password. According to some embodiments a user of the system may simply logon to the system website, and enter a card number and a mobile device number to access account balances information. Or, the user may simply keep the feed of mobile/SMS/MMS text messages sent to the user's phone, and scroll through the feed to find a redemption option.) [Sharp: para. 0031]; (i.e. a user login name and password, and/or a smart phone or proprietary mobile application) [Sharp: para. 0252; Figs. 265, 267]); and receiving login credentials responsive to the request (i.e. receiving and validating
the first user's login credentials) [Sharp: para. 0588; Figs. 268, 27o] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe and Whiting with Sharp to program the system to validate a user’s login credentials to a mobile device.  
Therefore, the combination of Moshe and Whiting with Sharp will enhance the security of the system [Sharp: para. 0472, 0576]. 

Regarding claim 14, Moshe and Whiting meet the claim limitations as set forth in claim 8.
Moshe further meets the claim limitations as follow.
The computer-readable storage medium of claim 8 (i.e. The exemplary computer system 700 includes a processor 702, a main memory 704 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM) such as synchronous DRAM (SDRAM) or Rambus DRAM (RDRAM), etc., static memory such as flash memory, static random access memory (SRAM), volatile but high-data rate RAM, etc.), and a secondary memory 718 (e.g., a persistent storage device including hard disk drives and a persistent database and/or a multi-tenant database implementation), which communicate with each other via a bus 730. Depth processing may be performed by software or hardware or performed by a combination of hardware and software. Depicted here is main memory 704 which includes software 722 and dynamic calibration procedures 724 providing functionality for the dynamic calibration program to execute on the depth camera as well as the smartphone dynamic calibration application which is to execute on a smartphone used to display the calibration image(s)) [Moshe: col. 13, line 53 – col. 14, line 3], wherein the operation further comprises (i.e. software (e.g., instructions run on a processing device) to perform various operations such as) [Moshe: col. 10, line 67 – col. 11, line 1]: sending (i.e. sending) [Moshe: col. 10, line 33] a login request to the mobile device (i.e. a two way communication channel permits the depth camera to request the smartphone) [Moshe: col. 10, line 50-51]; and receiving (i.e. receiving) [Moshe: col. 11, line 4] login credentials responsive to the request from the mobile device (i.e. a two way communication channel permits the depth camera to request the smartphone) [Moshe: col. 10, line 50-51].
Moshe and Whiting do not explicitly disclose the following claim limitations (Emphasis added). 
The computer-readable storage medium of claim 8, wherein the operation further comprises: sending a login request to the mobile device; and receiving login credentials responsive to the request from the mobile device.  
However, in the same field of endeavor Sharp further discloses the claim limitations as follows:
((i.e. which may request a new unique membership or login ID and password. According to some embodiments a user of the system may simply logon to the system website, and enter a card number and a mobile device number to access account balances information. Or, the user may simply keep the feed of mobile/SMS/MMS text messages sent to the user's phone, and scroll through the feed to find a redemption option.) [Sharp: para. 0031]; (i.e. a user login name and password, and/or a smart phone or proprietary mobile application) [Sharp: para. 0252; Figs. 265, 267]); and receiving login credentials responsive to the request (i.e. receiving and validating
the first user's login credentials) [Sharp: para. 0588; Figs. 268, 27o] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe and Whiting with Sharp to program the system to validate a user’s login credentials to a mobile device.  
Therefore, the combination of Moshe and Whiting with Sharp will enhance the security of the system [Sharp: para. 0472, 0576]. 

Regarding claim 20, Moshe and Whiting meet the claim limitations as set forth in claim 15.
Moshe further meets the claim limitations as follow.
The system of claim 15 (i.e. systems) [Moshe: col. 2, line 52], wherein the operation further comprises (i.e. software (e.g., instructions run on a processing device) to perform various operations such as) [Moshe: col. 10, line 67 – col. 11, line 1]:sending (i.e. sending) [Moshe: col. 10, line 33] a login request to the mobile device (i.e. a two way communication channel permits the depth camera to request the smartphone) [Moshe: col. 10, line 50-51]; and receiving (i.e. receiving) [Moshe: col. 11, line 4] login credentials responsive to the request from the mobile device (i.e. a two way communication channel permits the depth camera to request the smartphone) [Moshe: col. 10, line 50-51].
Moshe and Whiting do not explicitly disclose the following claim limitations (Emphasis added). 
The system of claim 15, wherein the operation further comprises: sending a login request to the mobile device; and receiving login credentials responsive to the request from the mobile device.
However, in the same field of endeavor Sharp further discloses the claim limitations as follows:
((i.e. which may request a new unique membership or login ID and password. According to some embodiments a user of the system may simply logon to the system website, and enter a card number and a mobile device number to access account balances information. Or, the user may simply keep the feed of mobile/SMS/MMS text messages sent to the user's phone, and scroll through the feed to find a redemption option.) [Sharp: para. 0031]; (i.e. a user login name and password, and/or a smart phone or proprietary mobile application) [Sharp: para. 0252; Figs. 265, 267]); and receiving login credentials responsive to the request (i.e. receiving and validating
the first user's login credentials) [Sharp: para. 0588; Figs. 268, 27o] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moshe and Whiting with Sharp to program the system to validate a user’s login credentials to a mobile device.  
Therefore, the combination of Moshe and Whiting with Sharp will enhance the security of the system [Sharp: para. 0472, 0576].                                                                                                                                                                                                    
                                                                                                                                                                                                  
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Philip P. Dang/            Primary Examiner, Art Unit 2488